Back to Form 8-K Exhibit 10.3 AMENDMENT #5 TO CONTRACT NO. 0654 BETWEEN GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND WELLCARE OF GEORGIA, INC. This Amendment is between the Georgia Department of Community Health (hereinafter referred to as "DCH" or the "Department") and WellCare of Georgia, Inc. (hereinafter referred to as "Contractor") and is made effective this 15thday of September, 2008 (hereinafter referred to as the "Effective Date"). Other than the changes, modifications and additions specifically articulated in this Amendment #5 to Contract # 0654, RFP#41900-001-0000000027, the original Contract shall remain in effect and binding on and against DCH and Contractor. Unless expressly modified or added in this Amendment #5, the terms and conditions of the original Contract are expressly incorporated into this Amendment #5 as if completely restated herein. WHEREAS, DCH and Contractor executed a contract for the provision of services to members of the Georgia Families Program; WHEREAS, DCH pays Contractor a per member per month capitation rate for each Georgia Families member enrolled in the Contractor's plan; WHEREAS, DCH has sought permission from the Centers for Medicare and Medicaid Services (hereinafter referred to as "CMS") to revise the capitation rates payable to Contractor for State Fiscal Year 2009; and WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and Contractor desire to amend the above-referenced Contract by adding additional funding as set forth below. NOW THEREFORE, for and in consideration of the mutual promises of the Parties, the terms, provisions and conditions of this Amendment and other good and valuable consideration, the sufficiency of which is hereby acknowledged, DC 11 and Contractor hereby agree as follows: I. Upon receiving written notice from CMS indicating that agency's approval of the revised capitation rates, the parties shall delete the current Attachment H, Capitation Payment, in its entirety and replace it with the new Attachment H, Capitation Payment, contained at Exhibit 1 to this Amendment. II. DCH and Contractor agree that they have assumed an obligation to perform the covenants, agreements, duties and obligations of the Contract, as modified and amended herein, and agree to abide by all the provisions, terms and conditions contained in the Contract as modified and amended. III. This Amendment shall be binding and inure to the benefit of the parties hereto, their heirs, representatives, successors and assigns. Whenever the provisions of this Amendment and the Contract are in conflict, the provisions of this Amendment shall take precedence and control. Amendment #5 Contract #0654 Page 1 of 4 VI. It is understood by the Parties hereto that, if any part, term, or provision of this Amendment or this entire Amendment is held to be illegal or in conflict with any law of this State, then DCH, at its sole option, may enforce the remaining unaffected portions or provisions of this Amendment or of the Contract and the rights and obligations of the parties shall be construed and enforced as if the Contract or Amendment did not contain the particular part, term or provision held to be invalid. VII. This Amendment shall become effective as stated herein and shall remain effective for so long as the Contract is in effect. VIII This Amendment shall be construed in accordance with the laws of the State of Georgia. IX. All other terms and conditions contained in the Contract and any amendment thereto, not amended by this Amendment, shall remain in full force and effect. - SIGNATURES ON THE FOLLOWING PAGE - Amendment #5 Contract #0654 Page 2 of 4 SIGNATURE PAGE IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and agents, have caused this Amendment to be executed on their behalf as of the date indicated. GEORGIA DEPARTMENT OF COMMUNITY HEALTH /s/ Rhonda Medows Dr. Rhonda M. Medows, M.D. Commissioner 9/15/08 Date WELLCARE OF GEORGIA, INC. /s/ Thomas L. Tran *SIGNATURE 9/12/08 Date Thomas L. Tran, SVP & CFO Please Print/Type Name Here AFFIX CORPORATE SEAL HERE (Corporations without a seal, attach a Certificate of Corporate Resolution) ATTEST: /s/ Karen Mulroe **SIGNTAURE Secretary TITLE * Must be President, Vice President, CEO or Other Authorized Officer ** Must be Corporate Secretary Amendment #5 Contract #0654 Page3 of 4 EXHIBIT 1 CONFIDENTIAL - NOT FOR CIRCULATION ATTACHMENT H Attachment H is a table displaying the contracted rates by rate cell for each contracted region. These rates will be the basis for calculating capitation payments in each contracted Region. (The table is displayed on the following page.) Amendment #5 Contract #0654 Page4 of 4 FY 2ates Region Aid Category Age/Gender Group WellCare Atlanta Medicaid (LIM/Refugee/RSM) 0-2 Months, Male and Female $1,668.19 Atlanta Medicaid (LIM/Refugee/RSM) 3-11 Months, Male and Female $185.45 Atlanta Medicaid (LIM/Refugee/RSM) 1 - 5 Years, Male and Female $118.26 Atlanta Medicaid (LIM/Refugee/RSM) 6 - 13 Years, Male and Female $107.95 Atlanta Medicaid (LIM/Refugee/RSM) 14-20 Years, Female $169.51 Atlanta Medicaid (LIM/Refugee/RSM) 14-20 Years, Male $128.19 Atlanta Medicaid (LIM/Refugee/RSM) 21 - 44 Years, Female $281.94 Atlanta Medicaid (LIM/Refugee/RSM) 21 - 44 Years, Male $304.78 Atlanta Medicaid (LIM/Refugee/RSM) 45+ Years, Female $531.46 Atlanta Medicaid (LIM/Refugee/RSM) 45+ Years, Male $560.83 Atlanta PeachCare 0-2 Months, Male and Female $148.84 Atlanta PeachCare 3-11 Months, Male and Female $155.46 Atlanta PeachCare 1 - 5 Years, Male and Female $107.31 Atlanta PeachCare 6 - 13 Years, Male and Female $116.58 Atlanta PeachCare 14-20 Years, Female $135.47 Atlanta PeachCare 14-20 Years, Male $137.43 Atlanta Breast and Cervical Cancer All Ages $1,068.97 Atlanta Maternity Delivery/Kick Payment $6,030.11 Central Medicaid (LIM/Refugee/RSM) 0 - 2 Months, Male and Female $1,972.95 Central Medicaid (LIM/Refugee/RSM) 3-11 Months, Male and Female $202.43 Central Medicaid (LIM/Refugee/RSM) 1-5 Years, Male and Female $123.94 Central Medicaid (LIM/Refugee/RSM) 6 - 13 Years, Male and Female $117.45 Central Medicaid (LIM/Refugee/RSM) 14-20 Years, Female $165.93 Central Medicaid (LIM/Refugee/RSM) 14-20 Years, Male $117.28 Central Medicaid (LIM/Refugee/RSM) 21 -44 Years, Female $308.09 Central Medicaid (LIM/Refugee/RSM) 21 -44 Years, Male $334.14 Central Medicaid (LIM/Refugee/RSM) 45+ Years, Female $589.81 Central Medicaid (LIM/Refugee/RSM) 45+ Years, Male $639.07 Central PeachCare 0-2 Months, Male and Female $143.83 Central PeachCare 3-11 Months, Male and Female $148.43 Central PeachCare 1-5 Years, Male and Female $120.34 Central PeachCare 6 - 13 Years, Male and Female $127.15 Central PeachCare 14-20 Years, Female $153.25 Central PeachCare 14-20 Years, Male $135.15 Central Breast and Cervical Cancer All Ages $1,060.34 Central Maternity Delivery/Kick Payment $6,182.35 East Medicaid (LIM/Refugee/RSM) 0-2 Months, Male and Female $1,772.63 East Medicaid (LIM/Refugee/RSM) 3-11 Months, Male and Female $207.78 East Medicaid (LIM/Refugee/RSM) 1 - 5 Years, Male and Female $131.99 East Medicaid (LIM/Refugee/RSM) 6 - 13 Years, Male and Female $113.19 East Medicaid (LIM/Refugee/RSM) 14 - 20 Years, Female $178.26 East Medicaid (LIM/Refugee/RSM) 14-20 Years, Male $114.49 East Medicaid (LIM/Refugee/RSM) 21 - 44 Years, Female $302.73 East Medicaid (LIM/Refugee/RSM) 21 -44 Years, Male $344.15 East Medicaid (LIM/Refugee/RSM) 45+ Years, Female $591.19 East Medicaid (LIM/Refugee/RSM) 45+ Years, Male $651.54 East PeachCare 0-2 Months, Male and Female $148.84 East PeachCare 3-11 Months, Male and Female $149.30 East PeachCare 1 - 5 Years, Male and Female $131.50 East PeachCare 6-13 Years, Male and Female $120.73 East PeachCare 14-20 Years, Female $147.22 East PeachCare 14-20 Years, Male $132.58 East Breast and Cervical Cancer All Ages $1,080.15 East Maternity Delivery/Kick Payment $6,611.86 North Medicaid (LIM/Refugee/RSM) 0-2 Months, Male and Female $1,736.43 North Medicaid (LIM/Refugee/RSM) 3-11 Months, Male and Female $219.15 North Medicaid (LIM/Refugee/RSM) 1 - 5 Years, Male and Female $140.23 North Medicaid (LIM/Refugee/RSM) 6-13 Years, Male and Female $142.46 North Medicaid (LIM/Refugee/RSM) 14-20 Years, Female $204.52 North Medicaid (LIM/Refugee/RSM) 14-20 Years, Male $180.34 North Medicaid (LIM/Refugee/RSM) 21 - 44 Years, Female $352.94 North Medicaid (LIM/Refugee/RSM) 21 -44 Years, Male $342.96 North Medicaid (LIM/Refugee/RSM) 45+ Years, Female $622.97 North Medicaid (LIM/Refugee/RSM) 45+ Years, Male $653.17 North PeachCare 0 - 2 Months, Male and Female $149.87 North PeachCare 3-11 Months, Male and Female $149.86 North PeachCare 1 - 5 Years, Male and Female $119.50 North PeachCare 6-13 Years, Male and Female $128.24 North PeachCare 14-20 Years, Female $166.01 North PeachCare 14-20 Years, Male $147.86 North Breast and Cervical Cancer All Ages $1,073.79 North Maternity Delivery/Kick Payment $6,439.10 1 of 2 FY 2ates Region Aid Category Age/Gender Group WellCare Southeast Medicaid (LIM/Refugee/RSM) 0-2 Months, Male and Female $1,802.33 Southeast Medicaid (LIM/Refugee/RSM) 3-11 Months, Male and Female $204.33 Southeast Medicaid (LIM/Refugee/RSM) 1 - 5 Years, Male and Female $128.40 Southeast Medicaid (LIM/Refugee/RSM) 6 - 13 Years, Male and Female $121.09 Southeast Medicaid (LIM/Refugee/RSM) 14 - 20 Years, Female $168.90 Southeast Medicaid (LIM/Refugee/RSM) 14-20 Years, Male $129.17 Southeast Medicaid (LIM/Refugee/RSM) 21 - 44 Years, Female $316.15 Southeast Medicaid (LIM/Refugee/RSM) 21 - 44 Years, Male $309.92 Southeast Medicaid (LIM/Refugee/RSM) 45+ Years, Female $615.18 Southeast Medicaid (LIM/Refugee/RSM) 45+ Years, Male $635.83 Southeast PeachCare 0-2 Months, Male and Female $149.21 Southeast PeachCare 3-11 Months, Male and Female $149.92 Southeast PeachCare 1 - 5 Years, Male and Female $125.86 Southeast PeachCare 6-13 Years, Male and Female $130.78 Southeast PeachCare 14-20 Years, Female $152.22 Southeast PeachCare 14-20 Years, Male $128.13 Southeast Breast and Cervical Cancer All Ages $1,113.87 Southeast Maternity Delivery/Kick Payment $6,547.77 Southwest Medicaid (LIM/Refugee/RSM) 0-2 Months, Male and Female $1,885.03 Southwest Medicaid (LIM/Refugee/RSM) 3-11 Months, Male and Female $227.05 Southwest Medicaid (LIM/Refugee/RSM) 1 - 5 Years, Male and Female $148.24 Southwest Medicaid (LIM/Refugee/RSM) 6 - 13 Years, Male and Female $121.01 Southwest Medicaid (LIM/Refugee/RSM) 14-20 Years, Female $187.98 Southwest Medicaid (LIM/Refugee/RSM) 14-20 Years, Male $122.89 Southwest Medicaid (LIM/Refugee/RSM) 21 -44 Years, Female $337.89 Southwest Medicaid (LIM/Refugee/RSM) 21 - 44 Years, Male $309.41 Southwest Medicaid (LIM/Refugee/RSM) 45+ Years, Female $568.47 Southwest Medicaid (LIM/Refugee/RSM) 45+ Years, Male $676.55 Southwest PeachCare 0-2 Months, Male and Female $142.53 Southwest PeachCare 3-11 Months, Male and Female $149.98 Southwest PeachCare 1 - 5 Years, Male and Female $133.79 Southwest PeachCare 6 - 13 Years, Male and Female $131.36 Southwest PeachCare 14-20 Years, Female $149.19 Southwest PeachCare 14-20 Years, Male $123.69 Southwest Breast and Cervical Cancer All Ages $1,097.88 Southwest Maternity Delivery/Kick Payment $6,070.34 2 of
